Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a circuit” comprises of . Furthermore, what  is “a converging state of the current passing through the circuit” and when “a converging state of the current passing through the circuit” occurs? 
In claim 2, it is unclear when “the current” is converged. Furthermore, it is unclear how the converged current is interrelated and associated with the increased output voltage and the increased current?  It is also unclear what is meant by  “the inspection”  on lines 6-7. The term “the inspection” has not been recited previously, therefore this term is indefinite.
In claim 3, it is unclear what “s sum of the voltage of the electrical storage device”,”a model”  and “a constant” are . Furthermore, it is unclear how “s sum of the voltage of the electrical storage device” is obtained? 

In claim 7, it is unclear  how  “adding a product of an initial self  discharge current ….electrical storage device” is performed and  which device is used for that purpose? 
In claim 9, it is unclear how “acquiring the temperature in parallel to measuring the voltage value” is performed and which device is used for this purpose?
In claim 11, it is unclear how “an electrical storage device” is manufactured since there is no recited manufacturing steps. Furthermore, it is unclear how the step of “performing an initial charging of an electrical storage device being assembled and uncharged to a preset charged state to provide the electrical storage device being charged” is interrelated and associated with other method steps as recited in claim 1?
 	The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
It appears that the disclosure does not provide sufficient details showing which devices are  used for “determining quality of the electrical storage device based on the converging state of the current passing through the circuit” as recited in claim 1, ” setting the initial value to a voltage value before start of inspection of the electrical storage device being charged” as recited in claim 2 and the method steps as recited in claims 3-10. Furthermore, it is unclear   how these  devices  are  interrelated and associated with other electrical components as shown in figures 1 and 7?
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,845,422. Although the claims at issue are not identical, they are not patentably distinct from each other because electricity storage device tester of claim 1 of U.S. Patent No. 10,845,422 provide the method steps of  the instant claim 1.

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

10.	Claim 1 is  rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Katsumata et al (PG-Pub#2013/0335009) .
	As to claim 1,  Katsumata et al disclose an inspection method of an electrical storage device having a secondary battery (10)  coupled to a power supply (60)  through a circuit (conductor/wire)  with the electrical storage device (10)  being charged , and passing a current by the power supply  (60) to the circuit in a direction of charging the electrical storage device or in a direction of discharging the electrical storage device, and in passing the current, determining quality of the electrical storage device based on a converging state of the current passing through the circuit by a secondary battery anomaly detection system (1). It is noted that Katsumata et al do not explicitly mention about an output voltage of the power supply being changed from an initial value with a passage of time. However, since the power supply (60) is able to charge or discharge operation on the secondary battery (10), it would have been well known  in the art to recognize that the output voltage of the power supply being changed from initial value (start up charging voltage value) with a passage of time (over a certain period of time).
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Asakura et al (Pat # 8,334,699) disclose battery internal short-circuit detection apparatus and method, and battery pack.
	Kobayashi et al (PG-PUB# 2019/0011502) disclose method of inspecting electric power storage device for short circuit and method of manufacturing electric power storage device. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867